Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
 This application is a US national stage of International Patent Application No. PCT/IB2017/057633, filed on 12/5/2017, which claims priority to Italian Patent application No. 102016000124019, filed on 12/6/2016.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 1, #210.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Status
Claims 1-24 are pending. 


Claim Interpretation (112(f))
 The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a receiving module configured to receive in claim 22
a first calculation module configured to create in claim 22
a first processing module configured to identify in claim 22
module configured to send in claim 22
receiving module configured to receive in claim 22
a first and a second verification module, configured to verify in claim 22
at least one univocity module, configured to perform at least one verification of univocity in claim 22
third verification module configured to perform in claim 22
an identification module configured to generate univocal identification data in claim 22
a first univocity module configured to perform in claim 23
a second univocity module, which is configured to perform in claim 23
a processing module configured to scan in claim 23
 said third verification module being further configured to receive…verify 
said identification module is configured to send in claim 24
 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


 Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
With regard to claims 1-24, independent claim 1 recites a method and independent claim 22 recites a system for univocal identification of a subject comprising the steps of creating a profile for said subject; activating a procedure for…univocal identification as a function of the created profile, said procedure comprising a substep of identifying an electronic device equipped with a video camera as a function of said created profile; executing at least the following steps, via said procedure for…univocal identification: transmitting …at least two requests for at least two different multimedia contents representing said subject; receiving said at least two multimedia contents, in real time, as a function of said at least two requests, wherein the at least two multimedia contents have been generated; performing first, second and third verifications of correspondence in at least one multimedia content among the multimedia contents received in real time representing said subject; performing at least one verification of univocity on said received multimedia contents; performing a fourth verification of correspondence on a fourth content comprising verified identification data for the subject; and in case the verifications are satisfactory, generating univocal identification data for said univocally identified subject. Independent claim 22 additionally recites “…receive identify data for the subject, wherein the identify data comprise at least personal data and a mobile phone number of the subject.” 
The limitations of receiving identity data, creating a profile, activating a procedure, identifying a device equipped with a video camera, transmitting requests for multimedia contents representing a subject, receiving generated multimedia contents, performing verifications of correspondence in contents, performing verification of univocity on contents, performing verification of correspondence with verified identification data and, if verifications are satisfactory, generating univocal identification data for said identified subject, comprise a “online”, “to said electronic device”, “by said video camera”, “online identification platform”, “receiving module”, “a first calculation module”, “in a memory”, “a first processing module”, “at least one module configured to send”, “a receiving module configured to receive in real time”, “a first and a second verification module configured to verify correspondences”, “at least one univocity module configured to perform at least one verification of univocity”, “a third verification module configured to perform a fourth verification”, “an identification module configured to generate”, nothing in the claim elements preclude the steps from being interpreted as a system for and method of organizing human activity pertaining to identification verification for risk management.   If claim limitations, under broadest reasonable interpretation, cover a method of organizing human activity but for the recitation of generic computer components, then the limitations fall within the “Method of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the independent claims recite an abstract idea.
  This judicial exception is not integrated into a practical application.  In particular, the independent claims recite additional elements of, “online”, “to said electronic device”, “by said video camera”, “online identification platform”, “receiving module”, “a first calculation module”, “in a memory”, “a first processing module”, “at least one module configured to send”, “a receiving module configured to receive in real time”, “a first and a second verification module configured to verify correspondences”, “at least one univocity module configured to perform at least one verification of univocity”, “a third verification module configured to perform a fourth verification”, “an identification module configured to generate”.  These elements are recited at a high level of generality (i.e., electronic device, video camera, online platform, processing module, module to send, receiving module, verification module, univocity module to perform verification, module to generate), such that the limitations reciting functions of these additional elements amount to no more than mere instructions to apply the exception using generic computer elements.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because the additional elements do not impose any meaningful limits on practicing the abstract idea.  There is no improvement to the functioning of a computer or other technology or technical field, nor is the judicial exception applied beyond generally linking the use of the judicial exception to a particular technological environment.  The independent claims are directed to an abstract idea. 
The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in the analysis of whether the claims recite integration of the abstract idea into a practical application, the additional elements, “online”, “to said electronic device”, “by said video camera”, “online identification platform”, “receiving module”, “a first calculation module”, “in a memory”, “a first processing module”, “at least one module configured to send”, “a receiving module configured to receive in real time”, “a first and a second verification module configured to verify correspondences”, “at least one univocity module configured to perform at least one verification of univocity”, “a third verification module configured to perform a fourth verification”, “an identification module configured to generate”, amount to no more than mere instructions to apply the exception using 
Dependent claims 2-21, 23-24 recite, “…carrying out a univocity comparison between said detected multimedia contents of the subject and the multimedia content data of already univocally identified subjects; in case of a positive outcome of the first verification of univocity, further performing the step of sending… a fourth request for a fourth content, comprising verified identification data for the subject; wherein said fourth verification of correspondence comprises a step of receiving the first verified identification data for the subject from a…scan a personal payment card photograph of the subject and to recognize part of the scan representing the first verified identification data for the subject; receiving the second verified identification data for the subject…obtained starting from a photograph of an identification document of the subject which has been indicated as the third multimedia content or receiving the third verified identification data for the subject…wherein said third verified identification data for the subject are obtained starting from a payment via bank transfer or another form of payment that requires identification of the same subject; verifying correspondence between the first verified identification data and either the second verified identification data or the third verified identification data; sending said access identification data that are useable by said subject to access …services as a univocally identified subject, in case the verifications confirm the correspondences; sending a first request for a first multimedia content comprising a first photograph of an aesthetic appearance of said subject in a first pose; sending a second request for a second multimedia content comprising a photograph of the aesthetic appearance of said subject in a second pose differing from the first pose; receiving in real time from said subject multimedia contents representing the subject and generated as a function of said first pose and said second pose, respectively, and wherein said multimedia contents, are produced in real time; verifying correspondence in the received multimedia contents representing the subject comprises a first verification step comprising a step of carrying out a face recognition …in a first multimedia content; verifying correspondence in the received multimedia contents representing the subject comprises a second verification step comprising a step of carrying out a univocity comparison between the multimedia contents; in case of a positivePreliminary AmendmentAttorney Docket: P2386-USJune 5, 2019Page 7 outcome of the first verification and of the second verification, a step of sending …a third request for a third multimedia content is also performed, said third multimedia content comprising a photograph of an identification document of the subject; a third verification step comprising: receiving said third multimedia content; and verifying correspondence between one of either the first or the second multimedia content, and said third multimedia content; performing a first verification of univocity on said multimedia contents, carrying out a univocity comparison between said detected multimedia contents of the subject and the multimedia content data of already univocally identified subjects; performing a second verification of univocity on said multimedia contents comprising carrying out a univocity comparison between said detected multimedia contents and corresponding particular multimedia content concerning famous people or public figures; univocity comparison is a biometric comparison; in case of a positive outcome of the first verification of univocity, or a positive outcome of the second verification of univocity, a step of sending …a fourth request for a fourth content isPreliminary Amendment Attorney Docket: P2386-USJune 5, 2019Page 8 also performed, said fourth content comprising verified identification data for the subject; scanning a personal payment card photograph of the subject to recognize part of the scan representing the first verified identification data for the subject (where scanning can be visually/mentally ; and sending the first verified identification data for the subject in a text format (where ‘text’ format is broadly interpreted as a text document and sending can comprise mailing or hand delivering, etc.); one of the following steps: scanning a photograph of an identification document of the subject to recognize part of the scan representing the second verified identification data for the subject; sending the second verified identification data for the subject in a text format; or sending payment data; executing the payment; sending the third verified identification data for the subject in a text format (where scanning and text format are interpreted as above); receiving the first verified identification data for the subject; executing one of the following steps: receiving the second verified identification data for the subject …or receiving the third verified identification data for the subject; verifying correspondence between the first verified identification data and either thePreliminary Amendment Attorney Docket: P2386-USJune 5, 2019Page 9 second verified identification data or the third verified identification data; in case of a positive outcome of the fourth verification of correspondence, a step of generating said univocal identification data is also carried out for said univocally identified subject and, preferably, a step of sending …said univocal identification data that are useable by said subject to access …services as a univocally identified subject is further carried out; said step of activating an …identification procedure is preceded by a registration step comprising the steps of providing identity data for said subject, said identity data including at least personal data and a mobile phone number; and creating a profile for said subject based on said processed identity data; receiving a first part of said univocal identification data; receiving a second part of said univocal identification data; and combining said first part and said second part of said univocal identification data so as to obtain a token for access to…services; steps of providing an …service that can be accessed by an identified subject; receiving a request for access to the service from the subject; requesting univocal identification from the subject as a function of said request for access; receiving an authorization from said subject for the request;Preliminary AmendmentAttorney Docket: P2386-USJune 5, 2019Page 10 forwarding the request to a univocally identified identity …, the univocally identified identities being obtained by means of the method of claim 1; receiving univocal identification data for the subject from said univocally identified identity … ; performing one or more of the following steps: granting the subject access to the … service as a subject univocally identified by said univocal identification data; activating the service as a function of said univocal identification data; paying for the service or product as a function of said univocal identification data by means of payment methods used by the generic subject and contained…the payment being executable with a single click (where click is interpreted broadly as a user indication of confirmation).
These dependent-claim limitations, reciting requesting, receiving, comparing various data in verifying correspondences and univocity, allowing access and paying for services, serve only to further describe the implemented abstract idea.  It is further noted that the payment for the accessed services comprises a commercial transaction/interaction, which is also an abstract idea within the grouping of methods of organizing human activity.
The dependent claims recite additional elements of to said electronic device, a processing module configured to scan, from the processing module, from a payment unit,  online, by the video camera in the device,  face recognition algorithm, to said electronic device, scanning a personal payment card photograph, to a payment unit via the electronic device, from the processing module, from the payment unit, to said electronic device, online services, online identification procedure, via SMS, via email, database, in a memory of said database, a first univocity module, a second univocity module, to said electronic device,  a processing module configured to scan, third verification module, a payment unit, identification module, the system comprises the electronic device, configured to receive. 
These additional elements are recited at a high level of generality (i.e., electronic device, video camera, online, processing module, module to send, receiving module, verification module, univocity module to perform verification, module to generate, scan, process payment), such that the limitations reciting functions of these additional elements amount to no more than mere instructions to apply the exception using generic computer elements.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because the additional elements do not impose any meaningful limits on practicing the abstract idea.  There is no improvement to the functioning of a computer or other technology or technical field, nor is the judicial exception applied beyond generally linking the use of the judicial exception to a particular technological environment.  Moreover, the recitation of the additional elements do not provide significantly more to the instructions to apply the abstract idea.  There is no improvement to the functioning of a computer or to any other technology or technical field, nor is the judicial exception applied in a meaningful way beyond generally linking the user of the judicial exception to a particular technological environment. 
Even when considered in combination, the computer components of applicant's claims add nothing that is not already present when the steps are considered separately. Viewed as a whole, applicant's claims simply convey the subset of managing human activity pertaining to a concept involving identity verification, a method of mitigating risk and a fundamental economic practice which comprises an abstract idea within the grouping of certain methods of organizing human activity, (combined with the abstract idea of a commercial interaction as recited in 
Accordingly, claims 1-24 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon this analysis.  


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-18, 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 

With regard to claim 2, claim 2 recites, “…performing a first verification of univocity on said multimedia contents by carrying out a univocity comparison between said detected multimedia contents of the subject and the multimedia content data of already univocally identified subjects…”  (Emphasis added.)  However, the claim depends from claim 1 which recites, “…performing at least one verification of univocity, on said received multimedia contents…” (Emphasis added.)  Since claim 2 recites ‘a’ first verification, and not ‘the’ first verification, it is It is not clear if the ‘first verification of univocity’ recited by claim 2 comprises one of the ‘at least one verification of univocity’ recited by claim 1.  Claim 2 is therefore unclear.  Dependent claims 13-18 inherit the same deficiency and are rejected for the same reason. 

With regard to claim 2, claim 2 recites, “…performing a first verification of univocity on said multimedia contents by carrying out a univocity comparison between said detected multimedia contents of the subject and the multimedia content data of already univocally identified subjects…”  (Emphasis added.)  There is insufficient antecedent basis for this limitation in the claim.  Dependent claims 13-18 inherit the same deficiency and are rejected for the same reason. 

With regard to claim 2, claim 2 recites, “…wherein said fourth verification of correspondence comprises a step of receiving the first verified identification data for the subject… said method further comprising one of the steps of i) receiving the second verified identification data… receiving the third verified identification data” (Emphasis added.)  There is insufficient antecedent basis for these limitations in the claim.  Dependent claims 13-18 inherit the same deficiency and are rejected for the same reason. 

With regard to claims 2 and 23, claim 2 recites, and claim 23 recites similar language, “…performing a first verification of univocity on said multimedia contents by carrying out a univocity comparison between said detected multimedia contents of the subject and the multimedia content data of already univocally identified subjects; in case of a positive outcome of the first verification of univocity, further performing the step of sending to said electronic device a fourth request for a fourth content comprising verified identification data for the subject…”  (Emphasis added.)   However, the claims depend from claims 1 and 22, which claimed both the step of verification of univocity and the step of performing a fourth verification of correspondence, without any contingency upon the outcome of the verification of univocity.  Consequently, since the fourth verification step has already occurred, the recitation of ‘in case of a positive outcome’ in claims 2 and 23 is unclear.   Similarly, the further recitation in claims 2, 23 of “…wherein said fourth verification of correspondence comprises a step of receiving the first verified identification data for the subject…” is also unclear, as the fourth verification was already performed in claims 1, 22, but is recited as comprising step of receiving data only if the univocity verification is positive.  Dependent claims 13-18 inherit the same deficiency and are rejected for the same reason. 
  
With regard to claim 3, claim 3 recites, “…sending said access identification data…”  There is insufficient antecedent basis for ‘said access identification data’ in the claims.  Dependent claim 11 inherits the same deficiency and is rejected for the same reason. 

With regard to claims 4-6, claim 4 recites, “…a first multimedia content comprising a first photograph of an aesthetic appearance of said subject in a first pose…”  The term “aesthetic” is a relative term which renders the claim indefinite. The term “aesthetic” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, the term “aesthetic” renders the recited “appearance” comprised by the photograph indefinite, as it is not clear what degree of “aesthetic” quality the recited photograph must comprise.  Claim 5 also recites “…a photograph of the aesthetic appearance of said subject…,” is rejected for the same reason as claim 4.  Dependent claims 5-6 inherit the same deficiency and are rejected for the same reason. 

 With regard to claim 7, claim 7 recites, “…said step of verifying correspondence in the received multimedia contents representing the subject comprises a first verification step comprising a step off carrying out a face recognition algorithm in a first multimedia content…” (Emphasis added.).  There is an antecedent basis issue due to the use of the determiner ‘a’ in ‘a first multimedia content’.  It is not clear if the recited ‘a first multimedia content’ comprises one of ‘the received multimedia contents’.  The claim is therefore unclear and indefinite.  For 

With regard to claim 8, claim 8 recites, “… verifying correspondence in the received multimedia contents representing the subject comprises a second verification step comprising a step of carrying out a univocity comparison between the multimedia contents.”  In accordance with Applicant’s specification,(see PGPub [24], for example), ‘verifying correspondence’ is interpreted as comparing images within data received or, alternatively, as comparing images received to images in verified identification images, such as licenses, passports, etc.  However, verification of univocity is disclosed as resulting from comparison of data received with data of other users previously received (see PGPub [141], “…In other words, to ensure univocity, the system of the invention must verify and cross-check at least the biometric data of all users in order to prevent situations in which a new subject who passes the verifications of correspondence may have already carried out an identification process and is thus attempting to obtain two identities, thereby violating the requirement of the invention based on univocal identification.”), not a verification of correspondence as recited by claim 8. See  also Applicant’s PGPub [26], “…a step of performing a first verification of univocity on said multimedia contents, which carries out a univocity comparison between the detected multimedia contents of the subject and the multimedia content data of already univocally identified subjects…”  The claim is therefore unclear and indefinite.  Dependent claims 9, 10 inherit the same deficiency and are similarly rejected. 

With regard to claim 11, the claim recites, “…carrying out a univocity comparison between said detected multimedia contents of the subject and the multimedia content data of already univocally identified subjects.” (Emphasis added.)  There is insufficient antecedent basis for said detected multimedia contents in the claims.   

 With regard to claim 12, the claim recites, “…carrying out a univocity comparison between said detected multimedia contents...” (Emphasis added.)  There is insufficient antecedent basis for said detected multimedia contents in the claims.


With regard to claims 22-24, claim 22 recites: a receiving module configured to receive, a first calculation module configured to create, a first processing module configured to identify, module configured to send, receiving module configured to receive, a first and a second verification module configured to verify, at least one univocity module configured to perform at least one verification of univocity, an identification module configured to generate univocal identification data. Claim 23 recites a first univocity module configured to perform, a second univocity module, which is configured to perform, a processing module configured to scan, said third verification module being further configured to receive…verify. Claim 24 recites said identification module is configured to send.
 These limitations are interpreted as invoking interpretation under 35 USC 112f as discussed above. However, Applicant’s specification does not specifically disclose the structure associated with the elements.  See, for example, specification, page 15, lines 5-10, “…the online 

With regard to claim 23, claim 23 recites, “a first univocity module configured to perform a first verification of univocity…” (Emphasis added.)  However, the claim depends from claim 22 which recites, “at least one univocity module, configured to perform…a second univocity module, which is configured to perform” (Emphasis added.)  It is not clear if ‘a first univocity module’ or ‘a second univocity module’ as recited by claim 23 comprise ‘at least one univocity module’ as recited by claim 23. The claim is unclear and indefinite.

With regard to claim 23, claim 23 recites, “…a first univocity module configured to perform a first verification of univocity on said multimedia contents, carrying out a univocity comparison between said detected multimedia contents of the subject and multimedia content data of already univocally identified subjects…”  (Emphasis added.)  However, the claim depends from claim 22 which recites, “perform at least one verification of univocity, on said received multimedia contents…” (Emphasis added.)  Since claim 23 recites ‘a’ first verification and comparison, and not ‘the’ first verification and comparison, it is not clear if the ‘first verification of univocity’ and comparison recited by claim 23 comprises one of the ‘at least one verification of univocity’ recited by claim 22.  Claim 23 is therefore unclear.  

With regard to claim 23, claim 23 recites, “…carrying out a univocity comparison between said detected multimedia contents of the subject…”  (Emphasis added.)  There is insufficient antecedent basis for this limitation in the claim.  Claim 23 is therefore unclear.


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1, 3-8, 11, 19, 21, 22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Narasimhan (US Publication 2017/0372056), in view of Loughlin-McHugh (US Publication 2016/0241531).
With regard to claims 1, 22, Narasimhan discloses a system and method for online univocal identification of a subject 
comprising the steps of creating a profile for said subject ([17], “…a set up process may be utilized to establish authentication credentials…for example, for access and/or use of a user account…The user may also establish additional factor authentication using real and/or virtual items of the user, such as a mobile phone device and phone number…In order to provide additional account security, the user may also establish authentication based credentials and queries based on the user's expressions and facial/body data in visual data…”; [18], “…the visual data may be used to generate a fingerprint for the user…”; [47], “…emoji query application 150 may determine at least one emoji (or other image/icon) to display to the user in a test emoji or pattern of emojis in order to receive base visual data of the user, where the base visual data is used as the past visual data to later compare to receive presented visual data for use in authenticating the user. Thus, the base visual data may be secure, for example, by requiring establishment of the base visual data during an account enrollment process”);
activating a procedure for online univocal identification as a function of the created profile ([19], “…After establishment of historical or past visual data for the user having past expressions and transition phases between expressions (referred to herein as an “expression transition” or “expression transitions”), the user may utilize the past visual data as authentication for the user and/or an account of the user.”);
said procedure comprising a substep of identifying an electronic device equipped with a video camera as a function of said created profile ([19], “…The authentication query may be generated for an authentication process for the user, for example, after the user generates a login request or other authentication request using the communication device of the user.”; [20], “…Once generated, the service provider may communicate the test authentication query to a ;
executing at least the following steps, via said procedure for online univocal identification: transmitting to said electronic device at least two requests for at least two different multimedia contents representing said subject ([32], “[36], “…Authentication application 120 may also be used to execute an authentication process, which may utilize the past visual data (e.g., the aforementioned base visual data generated for the user of the user having expressions miming emojis)… Service provider server 140 may determine one or more emojis to present to the user in an authentication query for completion by the user, as discussed herein. Thus, authentication application 120 may receive the authentication query from service provider server 140.”; Figures 2A, B); 
receiving said at least two multimedia contents, in real time, as a function of said at least two requests wherein the at least two multimedia contents have been generated by said video camera ([37], “…the present visual data may capture images and/or video between miming an emoji and a rest state for an expression of the user, as well as between miming different emojis ;
performing first, second and third verifications of correspondence in at least one multimedia content among the multimedia contents received in real time representing said subject ([37], “…authentication application 120 may utilize the present visual data with stored past visual data of the user for authentication in a process similar to those executed by service provider server 140.”; [49]);
performing at least one verification of univocity, on said received multimedia contents ([70], “…Emoji query application 150 may further include emoji response data 2114, which may include past visual data 2108 and other users visual data 2116 used to determine authentication status 2112.”; [50], “…In various embodiments where users may appear similar (e.g., identical twins), additional authentication for a specific one of the users may be required, for example, a fingerprint, retinal scan, or other biometric. Thus, such information may be required when it is determined that the user may be confused with another user (e.g., determination that the user has a twin, which may be determined using publically available information, such as birth records)…”; where the verification of univocity is interpreted as cross-checking the newly 
and in case the verifications are satisfactory, generating univocal identification data for said univocally identified subject ([74], “…The results may comprise a similarity score based on the determining the similarities, wherein the authenticating the user based on the results comprises determining whether the results exceed a similarity score threshold.”; [51], “…Additionally, emoji query application 150 may update the past visual data using the present visual data…”). 
With regard to the further limitations of claim 22, Narasimhan discloses an online identification platform comprising: a receiving module configured to receive, a first calculation module configured to create a profile, a first processing module configured to identify, module configured to send, receiving module configured to receive, a first and a second verification module, configured to verify, at least one univocity module, configured to perform at least one verification of univocity, an identification module configured to generate univocal identification data  ([53], “…software programs, executable by a processor, including a graphical user interface (GUI), configured to provide an interface to the user when accessing service provider server 140, where the user or other users may interact with the GUI to more easily view and communicate information. In various embodiments, other applications 144 may include connection and/or communication applications, which may be utilized to communicate information to over network 160…”; [55], “…In various embodiments, service provider server 140 includes at least one network interface component 148 adapted to communicate communication device 110 over network 160.”; [57], “…FIG. 1B is a block diagram of a server component for implementing the 154 includes an algorithm module 156 and a machine learning module 158. Algorithm module 156 comprises program instructions that are executable to determine an authentication of a user, for example, by analyzing present visual data of a user captured in response to the user miming one or more displayed emojis using past visual data…”;  Figures 1A, 1B).  
Narasimhan does not specifically disclose performing a fourth verification of correspondence on a fourth content comprising verified identification data for the subject.  However, Loughlin-Mchugh discloses performing a fourth verification of correspondence on a fourth content comprising verified identification data for the subject ([14], [20], [65] “…A registrant 20 uses an app 22 on their smartphone or tablet 12 to capture details from their passport 10 (e.g. via NFC and/or camera) and combines this with a photo 18 of themselves (a “selfie”) captured with the same device to produce an electronic registration message 23. This is despatched securely to the registration endpoint 14a of the uPass system 14 which performs necessary processing (facial recognition/OCR)…”).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the identification verification method and system as disclosed by Narasimhan with the modification of an additional verification step using a verified identification data means as disclosed by  Loughlin-McHugh because such government-issued documents comprise anti-fraud features and therefore are highly trusted, and anchoring identity verification to such documents will enhance security (see Loughlin-McHugh [5], [47]).

 With regard to claims 3 and 24, Narasimhan in view of Loughlin-McHugh disclose the limitations of claims 1 and 22 as discussed above.  Loughlin-McHugh further discloses
comprising the step of sending said access identification data that are useable by said subject to access online services as a univocally identified subject, in case the verifications confirm the correspondences ([65], “…Pass system 14 which performs necessary processing (facial recognition/OCR) to extract relevant data and create an account for the registrant, as described later. Upon successful completion a confirmation message is returned to their device along with an authentication token (credential) creating a link to the new “published” uPass identity profile.”; [69]-[83], disclosing univocally identifying a subject; see also Figure 7 and [351]-[357]).
With regard to the further limitations of claim 24, Loughlin-McHugh discloses a processor executing identity management code [50], Figure 1a, #114) performing the verification steps, and these elements are collectively interpreted as disclosing the univocity identification and processing modules of the claims.  Loughlin-McHugh  also discloses the system comprises the electronic device, configured to receive said univocal identification data ([65], “…A registrant 20 uses an app 22 on their smartphone or tablet 12 to capture details… a confirmation message is returned to their device along with an authentication token (credential)…”

With regard to claim 4, Narasimhan in view of Loughlin-McHugh disclose the limitations of claim 1 as discussed above. Narasimhan further discloses said step of sending to said electronic device comprises a step of sending a first request for a first multimedia content comprising a first photograph of an aesthetic appearance of said subject in a first pose ([32], [36], “…Authentication application 120 may also be used to execute an authentication process, which may utilize the , where ‘said sending’ is interpreted as the ‘transmitting’ step of claim 1, and the ‘pose’ is interpreted as a facial pose/expression.  
With regard to claim 5, Narasimhan in view of Loughlin-McHugh disclose the limitations of claim 4 as discussed above. Narasimhan further discloses said step of sending to said electronic device comprises a step of sending a second request q for a second multimedia content comprising a photograph of the aesthetic appearance of said subject in a second pose differing from the first pose ([32], [36], Figures 2A, B), where ‘said sending’ is interpreted as the ‘transmitting’ step of claim 1, and the ‘pose’ is interpreted as a facial pose/expression, requested by the emoji images.  
With regard to claim 6, Narasimhan in view of Loughlin-McHugh disclose the limitations of claim 5 as discussed above. Narasimhan further discloses comprising a step of receiving in real time from said subject multimedia contents, representing the subject and generated as a function of said first pose and said second pose, respectively ([35], “…the user's facial and/or body appearance in the base visual data at the time of miming the emoji(s), as well as in transitions states between a rest state and/or another expression, is associated with the corresponding displayed emoji(s). Thus, the base visual data may include necessary images and/or video of a user during an expression miming a corresponding emoji. The base visual data may then be communicated to service provider server 140…”), 
and wherein said multimedia contents, are produced in real time by the video camera in the device ([32], [33], “…a user associated with communication device may utilize authentication application 120 with camera 112 with authentication application 120 to record a still image, video or other visual data that captures the user associated with communication device 110, for example, through recording the user's face and/or body…”,  [36], Figures 2A, B).

With regard to claim 7, Narasimhan in view of Loughlin-McHugh disclose the limitations of claim 1 as discussed above. Narasimhan further discloses said step of verifying correspondence in the received multimedia contents representing the subject comprises a first verification step comprising a step off carrying out a face recognition algorithm in a first multimedia content ([49], “…The present visual data may be compared or otherwise processed against or using the past visual data by emoji query application 150 through facial, body, and/or object recognition, or other image processing technique to determine similarities and/or differences…”).

With regard to claim 8, Narasimhan in view of Loughlin-McHugh disclose the limitations of claim 1 as discussed above. Narasimhan further discloses said step of verifying correspondence in the received multimedia contents representing the subject comprises a second verification step comprising a step of carrying out a univocity comparison between the multimedia contents ([50], “…The similarities may be based on a cumulative number of similarities and/or differences, or score, percentage, or other determination made that determines whether the user in the present visual data miming the emoji(s) of the authentication query matches the user in the past visual 

With regard to claim 11, Narasimhan in view of Loughlin-McHugh disclose the limitations of claim 3 as discussed above.  Narasimhan further discloses performing a first verification of univocity on said multimedia contents, carrying out a univocity comparison between said detected multimedia contents of the subject and the multimedia content data of already univocally identified subjects ([70], “…Emoji query application 150 may further include emoji response data 2114, which may include past visual data 2108 and other users visual data 2116 used to determine authentication status 2112.”; where ‘other users visual data’ is broadly interpreted as comprising available data from the already-identified subjects; [50], where the verification of univocity is interpreted as cross-checking the newly received user data against already-received/stored data of other users to ensure the newly received data is not duplicative, in accordance with Applicant’s specification).  Loughlin-McHugh also further discloses performing a first verification of univocity on said multimedia contents, carrying out a univocity comparison between said detected multimedia contents of the subject and the multimedia content data of already univocally identified subjects ([218], “if the registration data passes these tests then the account creation message is passed to the secure store 24 where its uniqueness is confirmed. A data store is created for the account containing identity statements, each anchored to its source document, and the three or four initial profiles 28a, 28b, 28c, 28d created for this account.”)

 With regard to claim 19, Narasimhan, in view of Loughlin-McHugh, disclose the limitations of claim 1 as discussed above.  Loughlin-McHugh further discloses said step of activating an online identification procedure is preceded by a registration step ([279], “…A client device must be pre-registered and authenticate itself to perform an uPass validation for a given profile…”) comprising the steps of providing identity data for said subject, said identity data including at least personal data and a mobile phone number ([54], “…An electronic passport 10 or other identity document (e.g. driving licence) is read by a mobile device 12 (e.g. via NFC) and registration data is passed to the uPass service 14 in a secure manner via the Internet, as described later. The uPass service stores the registration of data in one or more profiles forming part of a digital identity 28.”; [247]-[256], “…This process is carried out by the identity management code executed by processor 114 (or by any suitable computer mechanism) at registration of a new profile, and at each occasion the profile is used. 1. determine the device identification number of a new device when it is registered; 2. calculate the SHA-2 HMAC of this device identification number; 3. store this device identification number securely…the resulting token is the credential passed to the device…”; [263], “…2. a URI 62 capable of providing the profile to which the credential is bound…”);
and creating a profile for said subject based on said processed identity data ([54], “…The uPass service stores the registration of data in one or more profiles forming part of a digital identity …”; [247]-[256]).

With regard to claim 21, Narasimhan, in view of Loughlin-McHugh, disclose the limitations of claim 1 as discussed above.  Loughlin-McHugh further discloses providing an online service that can be accessed by an identified subject (Figure 11C, [390], “A credential outputted by a web page (FIG. 11c) on a separate device 1102 can be captured by the mobile device 12 can be used to simultaneously verify the website to the user 20 of the device 12 and the user to the website. In this scenario, the user is the validator and a Web server is the bearer. The user wishes to log in…,” where the online service requires the log in; see also [360], disclosing specific age-restricted services provided online);
receiving a request for access to the service from the subject (Figure 11C, step 1102, “user touches uPass login”; where touching the uPass login at the login screen of the service provided is interpreted as comprising a request for access to the website service; [390]);
requesting univocal identification from the subject as a function of said request for access ([311], “…uPass reader 54 requests credentials for authentication…”; [390], “…The user wishes to log in on a separate device, and captures the website's credential 30 from the separate device using their mobile device 12. That is, the credential is received at the mobile device 12 from the Web server via the separate device 1102…;” where the sending of the QR code to the user device is interpreted as a request for identification/verification from the subject);
receiving an authorization from said subject for the request ([313], “…uPass user presents credentials to uPass reader…”;  [390], “…The user presents their own credential and the captured credential to the uPass system…”; see also [357] and Figure 7, step 77, user sends the QR code (service/server token and adds user’s own token, which allows validation service 14b to validate), where the receipt from the user of the service/server token and the user’s own token is interpreted as comprising receiving an authorization request; see also [280], “…Each registered 
forwarding the request to a univocally identified identity database, the univocally identified identities being obtained by means of the method of claim 1; ([87], Figure 2, authorization service 14b accesses identity data in secure store 24; [243], “…When a fresh credential is generated, it is bound [to an individual profile associated with the uPass user (see database in FIG. 3b). When the credential is used the information in this profile then becomes available to the validating party in the trust transaction.”; [284], “…The enhanced client authentication captures a photograph of the device user which is compared to the facial recognition database for the uPass user to whom the device is registered…”; [286], “…When a credential is created it is recorded in the secure store…”; [294], “…When the credential is subsequently received all of this tagging data can be checked to confirm if the credential is being used correctly.”; [303]-[304]; [315], “…the credentials is despatched to the authorisation service…”; [357], “…Once acquired, this credential (which is annotated with the URI indicating the system to which the client application is attempting to connect) is passed (step 77) to the uPass validation service, which then determines if the URI is valid and known, by looking up the credential in the database of FIG. 3b. To simultaneously validate the user of the device 20, his credential is added to the message in step 77. Assuming the credentials are validated…”);
Preliminary AmendmentJune 5, 2019Page 10receiving univocal identification data for the subject from said univocally identified identity database ; (LM, [357], “…Assuming the credentials are validated, a receipt is sent to the URI server 80 (step 78) which determines what to do (step 710) based on the validated identity 
performing one or more of the following steps:
	j) granting the subject access to the online service as a subject univocally identified by said univocal identification data ([360]-[361], “…Site operators can require an uPass age-check profile to determine the legal eligibility of a visitor to access their content and take appropriate action based upon this…”);
	ii) activating the service as a function of said univocal identification data  ([360]-[361];
	iii) paying for the service or product as a function of said univocal identification data by means of payment methods used by the generic subject and contained in a memory of said database, the payment being executable with a single click ([385], 11f
Figure 11F, where the ‘confirm’ button is interpreted as causing the paying and is therefore a single click). 


Claims 2, 9-10, 13-18, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Narasimhan (US Publication 2017/0372056), in view of Loughlin-McHugh (US Publication 2016/0241531), in further view of Bud (US Publication 2013/0219480).
With regard to claims 2 and 23, Narasimhan in view of Loughlin-McHugh disclose the limitations of claims 1 and 22 as discussed above. Narasimhan further discloses comprising the steps of performing a first verification of univocity on said multimedia contentsPreliminary Amendment by carrying out a univocity comparison between said detected multimedia contents of the subject and the multimedia content data of already univocally identified subjects ([70], “…Emoji query application 150 may further include emoji response data 2114, which may include past visual data 2108 and other users visual data 2116 used to determine authentication status 2112.”; [50], “…In various embodiments where users may appear similar (e.g., identical twins), additional authentication for a specific one of the users may be required, for example, a fingerprint, retinal scan, or other biometric. Thus, such information may be required when it is determined that the user may be confused with another user (e.g., determination that the user has a twin, which may be determined using publically available information, such as birth records)…”), where Narasimhan discloses comparing contents to other users.  Loughlin-McHugh more specifically discloses confirming uniqueness within the secure store of registration data profiles ([218], “…If the registration data passes these tests then the account creation message is passed to the secure store 24 where its uniqueness is confirmed…”; [87], “…For example, each user 20 can be associated with a database or part of a database attached to a unique identifier 26 which identifies components of the uPass for that person. For example, the electronic storage can take the form of a secure store as denoted by reference numeral 24 in FIG. 2. Thus, each person 20 is associated with a unique identifier 26 which is associated with all components of the uPass for the user 20.”; [93]-[94], “…At the time of registration three (or four) default profiles are created: an anonymous profile 28a which asserts uniqueness of identity and presents a photo for visual inspection…”).  
However, neither Narasimhan nor Loughlin-McHugh specifically disclose in case of a positive outcome of the first verification of univocity, further performing the step of sending to said electronic device a fourth request for a fourth content, comprising verified identification data for the subject. 
However, Bud discloses in case of a positive outcome of the first verification of univocity, further performing the step of sending to said electronic device a fourth request for a fourth content, comprising verified identification data for the subject ([47], “…FIG. 1 is a high-level flow diagram illustrating the steps involved in enrolling a user's pseudonym by tying it to biometric data, and verifying the pseudonym when presented by the user during a subsequent interaction with a merchant. In an optional extra phase the pseudonym is tied to a real person of known and confirmed personal identity…” ; [52], “…prior to the first step in FIG. 3, the user has already been authenticated by a service provider (SP) using the SP's own means, and is then referred to the Agent site. This referral from the SP includes the pseudonym by which the user is known to the SP. The Agent then trusts that the user currently referred by the SP is indeed the owner of that pseudonym when used to access that SP…”; [53], “…the Agent receives the pseudonym and may then undertake an independent enrollment, involving the capture of biometric data, and optionally associating such data with a pseudonym that the Agent itself issues. Such a pseudonym is globally unique and inherently attributable to the Agent, so that SPs may immediately identify it as requiring verification by the Agent.”; [54], “…The process may also include cross-checks to other databases such as driving license issuers, national passport or identity card issuers, credit scoring databases, lists of lost and stolen documents, alerts of identity theft, electoral rolls, online telephone directories, schedules of company directors, register of vehicles, social networking sites, online photograph albums, and search engine results linking names to other personal details. This helps ensure that the person presenting their biometric data is not impersonating 
Bud further discloses wherein said fourth verification of correspondence comprises a step of receiving the first verified identification data for the subject from a processing module configured to scan a personal payment card photograph of the subject and to recognize part of the scan representing the first verified identification data for the subject ([54], “…The described methods and systems also enable independent validation of real identity, so that the biometric data may confirm the actual identity of the individual, not just their pseudonym. To this end, enrollment of real identity (see FIG. 4) may include the visual capture of original identity documents, such as passport, national identity card, driving license, Social Security card, and credit or debit card.”; where the recited ‘personal payment card photograph of the subject’ is interpreted as comprising a photograph of a subject’s personal payment card; Figure 9, photo of license).
said method further comprising one of the steps of i) receiving the second verified identification data (Dan2) for the subject from the processing module, wherein said second verified identification data (Dan2) for the subject are obtained starting from a photograph of an identification document of the subject which has been indicated as the third multimedia content ([54], [55], “…If the enrollment of the user's identity is to involve original identification documents, the user is invited to gather these documents (FIG. 8) and present them in turn to the camera for registration by the Agent (FIG. 9)…”; Figures 9, 10) or ii) receiving the third verified identification data for the subject from a payment unit, wherein said third verified identification data for the subject are obtained starting from a payment via bank transfer or another form of payment that requires identification of the same subject (alternative i) disclosed as above);
said method further comprising a step of verifying correspondence between the first verified identification data and either the second verified identification data or the third verified identification data ([58], “…During the identity validation phase, the Agent validates the personal identity of a user by comparing the face presented to the Agent by the user at enrollment with one or more of the photograph of the person on their passport, identity card, or driving license as seen by a camera pointing at the user while validation is being performed...”).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the identification verification method and system as disclosed by Narasimhan, as modified by an additional verification step using a verified identification data means as disclosed by  Loughlin-McHugh, with the further modification of performing an additional verification as disclosed by Bud, because such a method would minimize vulnerabilities to compromise in authentication while reducing inconveniences to users (see Bud, [11]-[12]).
With regard to the further language of claim 23, regarding the univocity modules and processing modules, (these limitations have been interpreted as invoking 35 USC 112(f), as discussed above), Loughlin-McHugh discloses a processor executing identity management code [50], Figure 1a, #114) performing the verification steps, and these elements are collectively interpreted as disclosing the univocity and processing modules of the claims.

With regard to claim 9, Narasimhan in view of Loughlin-McHugh disclose the limitations of claim 8 as discussed above. Narasimhan further discloses third requirement for a third multimedia content is also performed ([49], [70], [50], “…In various embodiments where users may appear similar (e.g., identical twins), additional authentication for a specific one of the users may be required, for example, a fingerprint, retinal scan, or other biometric. Thus, such information may be required when it is determined that the user may be confused with another user (e.g., determination that the user has a twin, which may be determined using publically available information, such as birth records…”; where the first two verifications are as noted in claims 7 and 8 above).   Narasimhan discloses a third request for further data comprising biometric data, and further notes public records such as birth records, but does not specifically disclose said third multimedia content comprising a photograph of an identification document of the subject.  However, Loughlin-McHugh discloses multimedia content comprising a photograph of an identification document of the subject 
However, neither Narasimhan nor Loughlin-McHugh specifically disclose wherein, in case of a positivePreliminary Amendment Attorney Docket: P2386-USJune 5, 2019Page 7outcome of the first verification and of the second verification, a step of sending to said electronic device a third request for a third multimedia content is also performed.  
However, Bud discloses wherein, in case of a positivePreliminary Amendment Attorney Docket: P2386-USJune 5, 2019Page 7outcome of the first verification and of the second verification, a step of sending to said electronic device a third request for a third multimedia content is also performed, said third multimedia content comprising a photograph of an identification document of the subject ([47], “…FIG. 1 is a high-level flow diagram illustrating the steps involved in enrolling a user's pseudonym by tying it to biometric data, and verifying the pseudonym when presented by the user during a subsequent interaction with a merchant. In an optional extra phase the pseudonym is tied to a real person of known and confirmed personal identity…” ; [52], “…prior to the first step in FIG. 3, the user has already been authenticated by a service provider (SP) using the SP's own means, and is then referred to the Agent site. This referral from the SP includes the pseudonym by which the user is known to the SP. The Agent then trusts that the user currently referred by the SP is indeed the owner of that pseudonym when used to access that SP…”; [53], “…the Agent receives the pseudonym and may then undertake an independent enrollment, involving the capture of biometric data, and optionally associating such data with a pseudonym that the Agent itself issues. Such a pseudonym is globally unique and inherently attributable to the Agent, so that SPs may immediately identify it as requiring verification by the Agent.”; [54], “…The process may also include cross-checks to other databases such as driving license issuers, national passport or identity card issuers, credit scoring databases, lists of lost and stolen documents, alerts of identity theft, electoral rolls, online telephone directories, schedules of company directors, register of vehicles, social networking sites, online 


With regard to claim 10, Narasimhan in view of Loughlin-McHugh, in further view of Bud, disclose the limitations of claim 9 as discussed above. Narasimhan discloses receiving first-third multimedia as above, and Loughlin-McHugh further discloses a third verification step comprising: receiving said third multimedia content; and verifying correspondence between one of either the first or the second multimedia content, and said third multimedia content. ([14], “…two visual images of the user may be included in the message: the first an identification photo captured from a real-world identity document; the second a photo of the user's face which they have taken with a camera (“selfie”). Facial recognition may be used to determine how close a match the two data items are…”; [65], “…A registrant 20 uses an app 22 on their smartphone or tablet 12 to 

With regard to claim 13, Narasimhan, in view of Loughlin-McHugh, in further view of Bud, disclose the limitations of claim 2 as discussed above.  Narasimhan further discloses said univocity comparison is a biometric comparison ([70], [50], “…In various embodiments where users may appear similar (e.g., identical twins), additional authentication for a specific one of the users may be required, for example, a fingerprint, retinal scan, or other biometric…”).  Loughlin-McHugh also discloses facial recognition ([216], “…the embedded photographs are compared with the registrant's confirmation photograph in the facial recognition service 40 to ensure a visual resemblance…,” where facial recognition comprises biometric comparison.).

With regard to claim 14, Narasimhan, in view of Loughlin-McHugh, in further view of Bud, disclose the limitations of claim 2 as discussed above. Narasimhan further discloses first verification of univocity ([70], “…Emoji query application 150 may further include emoji response data 2114, which may include past visual data 2108 and other users visual data 2116 used to determine authentication status 2112.”; [50], “…In various embodiments where users may appear similar (e.g., identical twins), additional authentication for a specific one of the users may be required, for example, a fingerprint, retinal scan, or other biometric. Thus, such information may be required when it is determined that the user may be confused with another user (e.g., determination that the user has a twin, which may be determined using publically available 
Loughlin-McHugh discloses confirming uniqueness (univocity verification) within the secure store of registration data profiles ([218], “…If the registration data passes these tests then the account creation message is passed to the secure store 24 where its uniqueness is confirmed…”; [87], and further discloses multimedia content comprising verified identification data for the subject (Figure 10, step 3, [20], “…the data item may for instance be a visual image of the entity. For a human entity, this may be a photo of their face which captured from, or which is known to match, an identification photograph from a real-world identification document such as a passport or driving licence. This may be captured using a camera…”; [65]). 
Bud discloses wherein, in case of a positive outcome of the first verification of univocity or a positive outcome of the second verification of univocity, a step of sending to said electronic device a fourth request for a fourth content is also performed, said fourth content comprising verified identification data for the subject ([58], Figure 4, step 5, “request user to capture image of original identity documents and receives document image…,” [54], “…The process may also include cross-checks to other databases such as driving license issuers, national passport or identity card issuers, credit scoring databases, lists of lost and stolen documents, alerts of identity theft, electoral rolls, online telephone directories, schedules of company directors, register of vehicles, social networking sites, online photograph albums, and search engine results linking names to other personal details. This helps ensure that the person presenting their biometric data is not impersonating the real-world identity of another individual…”, [47], [52], [53], where passports, driver’s license data are interpreted as ‘verified identification data’.).

With regard to claim 15, Narasimhan, in view of Loughlin-McHugh, in further view of Bud, disclose the limitations of claim 14 as discussed above. Loughlin-McHugh further discloses scanning a…card photograph of the subject to recognize part of the scan representing the first verified identification data for the subject; and sending the first verified identification data for the subject in a text format. ([48], “…identity documents which are designed to be scanned electronically…with OCR-friendly text…”; [51], “…first mobile application 22 is provided for hosting on a mobile device 12. The first mobile application is for scanning data items from an identity document and transmitting them to the central service 14.”; [216], “…passport scan is sent to OCR service 42 and the returned data is used as the basis for an account creation message.”).
Bud further discloses a personal payment card photograph of the subject ([54],“…enrollment of real identity (see FIG. 4) may include the visual capture of original identity documents, such as passport, national identity card, driving license, Social Security card, and credit or debit card. The process may also include cross-checks to other databases such as driving license issuers, national passport or identity card issuers, credit scoring databases…”, where it is noted that Applicant’s specification discloses the personal payment card photograph of the subject as comprising “…The personal payment card photograph preferably comprises a photograph of a credit or debit card.”, see PGPub [151]).

With regard to claim 16, Narasimhan, in view of Loughlin-McHugh, in further view of Bud, disclose the limitations of claim 15 as discussed above. Bud further discloses scanning a photograph of an identification document of the subject to recognize part of the scan representing the second verified identification data for the subject ([54],“…enrollment of real identity (see FIG. 4) may include the visual capture of original identity documents, such as passport, national identity card, driving license, Social Security card, and credit or debit card. The process may also include cross-checks to other databases such as driving license issuers, national passport or identity card issuers, credit scoring databases…”; where visual capture is broadly interpreted as scanning).
Loughlin-McHugh further discloses sending the second verified identification data for the subject in a text format ([51], “…first mobile application 22 is provided for hosting on a mobile device 12. The first mobile application is for scanning data items from an identity document and transmitting them to the central service 14.”).

With regard to claim 17, Narasimhan, in view of Loughlin-McHugh, in further view of Bud, disclose the limitations of claim 2 as discussed above. 
 Bud further discloses fourth verification of correspondence comprising: receiving the first verified identification data for the subject from the processing module ([54],“…enrollment of real identity (see FIG. 4) may include the visual capture of original identity documents, such as passport, national identity card, driving license, Social Security card, and credit or debit card.”; where the receipt of credit card data is interpreted as comprising the ‘first verified identification data for the subject’); executing one of the following steps: i) receiving the second verified identification data for the subject from the processing module;  verifying correspondence between the first verified identification data and either the Preliminary Amendment Attorney Docket: P2386-US June 5, 2019 Page 9 second verified identification data or the third verified identification data  ([54], “The process may also include cross-checks to other databases such as driving license issuers, national passport or identity card issuers, credit scoring databases…”; where the second verified identification data is interpreted as a license/passport or credit scoring database, as disclosed by Bud, and the cross-checking is interpreted as verifying correspondence.).

 With regard to claim 18, Narasimhan, in view of Loughlin-McHugh, in further view of Bud, disclose the limitations of claim 17 as discussed above. Bud further discloses wherein, in case of a positive outcome of the fourth verification of correspondence ([54], “…The process may also include cross-checks to other databases …This helps ensure that the person presenting their biometric data is not impersonating the real-world identity of another individual. Once enrollment is successfully accomplished, the Agent is in a position to confirm the true identity of the individual to service providers…”), and Narasimhan further discloses in case the of positive verification, a step of generating said univocal identification data is also carried out for said univocally identified subject ([74], “…The results may comprise a similarity score based on the determining the similarities, wherein the authenticating the user based on the results comprises determining whether the results exceed a similarity score threshold.”; [51], “…Additionally, emoji query application 150 may update the past visual data using the present visual data…”). 
Loughlin-McHugh further discloses generating said univocal identification data ([247]-[263], “…This process is carried out by the identity management code executed by processor 114 (or by any suitable computer mechanism) at registration of a new profile, and at each occasion the profile is used… 5. the resulting token is the credential passed to the device..”; [268],  and, preferably, a step of sending to said electronic device said univocal identification data that are useable by said subject to access online services as a univocally identified subject is further carried out ([257]-[263], “…5. the resulting token is the credential passed to the device… a database entry is created keyed to the generated credential 30 which contains (see FIG. 3b); [0258] 1. a random reference key 60 specific to this credential; … 2. a URI 62 capable of providing the profile to which the credential is bound; 3. the network address 64 of the device for which the credential is valid; 4. a link 66 to the uPass user for which this credential was generated…”; Figure 3b; [360]-[361], online services requiring identity/age verification).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Narasimhan (US Publication 2017/0372056), in view of Loughlin-McHugh (US Publication 2016/0241531), in further view of Adams (US Publication 2013/0326552). 
With regard to claim 12, Narasimhan in view of Loughlin-McHugh, disclose the limitations of claim 1 as discussed above. Narasimhan further discloses a step of performing a… verification of univocity on said multimedia contents, comprising carrying out a univocity comparison between said detected multimedia contents and corresponding particular multimedia contents ([70], “…Emoji query application 150 may further include emoji response data 2114, which may include past visual data 2108 and other users visual data 2116 used to determine authentication status 2112.”; where ‘other users visual data’ is broadly interpreted as comprising available data a step of performing a… verification of univocity on said multimedia contents, comprising carrying out a univocity comparison between said detected multimedia contents and corresponding particular multimedia contents ([218], “if the registration data passes these tests then the account creation message is passed to the secure store 24 where its uniqueness is confirmed. A data store is created for the account containing identity statements, each anchored to its source document, and the three or four initial profiles 28a, 28b, 28c, 28d created for this account.”)
However, neither Narasimhan nor Loughlin-McHugh specifically disclose carrying out a univocity comparison between said detected multimedia contents and corresponding particular multimedia contents concerning famous people or public figures.
However, Adams discloses a step of performing a second verification of univocity on said multimedia contents, comprising carrying out a univocity comparison between said detected multimedia contents and corresponding particular multimedia contents concerning famous people or public figures ([167], “…In some example embodiments, at 804, the image-based search may be facial recognition. That is, at 804, facial recognition may be performed on one or more frames of the video to determine whether the video includes a famous person. This determination may be made by comparing features of the one or more frames to features in a famous persons database. The famous persons database includes information representing facial features of a plurality of famous persons (such as for example actors and historical figures) and 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the identification verification method and system as disclosed by Narasimhan, as modified by an additional verification step using a verified identification data means as disclosed by  Loughlin-McHugh, with the further modification of a univocity comparison including famous people, as disclosed by Adams, because such a feature would enable content provider services (see Adams, [37]-[38], discussion of provision of actionable content related to identified individuals in multimedia content).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Narasimhan (US Publication 2017/0372056), in view of Loughlin-McHugh (US Publication 2016/0241531), in further view of Klippgen (US Publication 2009/0228965).
With regard to claim 20, Narasimhan, in view of Loughlin-McHugh, disclose the limitations of claim 1 as discussed above.  Loughlin-McHugh further discloses authentication data comprising univocal identification data, and also discloses sending univocal identification data to the user electronic device ([65], “…Upon successful completion a confirmation message is returned to their device along with an authentication token (credential) creating a link to the new “published” uPass identity profile.”; [256], “…store this device identification number receiving a first part of said univocal identification data via SMS;	receiving a second part of said univocal identification data via email; and combining said first part and said second part of said univocal identification data so as to obtain a token for access to online services. 
However, Klippgen discloses  receiving a first part of said authentication data via SMS ([54], “The system 200 also at step 108 sends different authentication information in the form of another authentication code to the mobile phone number 314 at step 108…The another authentication code sent to the mobile phone is sent over a short message service (SMS). The web server 206 instructs a message sender, in this embodiment a SMS request server 211, to send an authentication code via a SMS gateway 222 and a cellular network 224 to the mobile 220…”); receiving a second part of said authentication data via email ([54], “…The system generates authentication information in the form of an authentication code and at step 106 sends the authentication code to the email address 312 from an email server 209…”); and combining said first part and said second part of said authentication data so as to obtain a token for access to online services ([57], “…The user 202 retrieves the authentication code from the email account having the email address 312 and the another authentication code from the mobile phone 220 and the user 202 then enters messages in the form of character strings corresponding to each of the authentication codes in text boxes 334 and 336 respectively of another web page 330 provided by the system as shown in FIG. 9 Figure 2…If confirmed 112, the 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the identification verification method and system as disclosed by Narasimhan, as modified by an additional verification step using a verified identification data means as disclosed by  Loughlin-McHugh, with the further modification of a multi-channel code transmission as disclosed by Klippgen because such a modification would reduce fraud (see Klippgen, [72], “…Instead of a single channel for authentication, such as email, two channels including email and SMS is required for authentication. While it is easy to create additional and/or fraudulent email addresses using Hotmail.TM., for example, it is much more difficult to create additional or fraudulent mobile phone numbers. Thus it is much more likely that there will be a one to one correspondence between real persons and registered users. This extra security is especially important for websites which include a reward program that can be abused by fraudulent identities…”).





Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:     Monroe 2004/0117638
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret Neubig whose telephone number is (571)270-0437. The examiner can normally be reached Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M.N. /Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685